—Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus, inter alia, to compel the holding of an evidentiary hearing pursuant to CPL 330.30, 330.40, and 330.50 to set aside a verdict in the criminal case entitled People v Terry Singh in the Supreme Court, Queens County, and to recuse the Justice presiding in that case, and application for poor person relief.
Motion by the respondent Joseph Rosenzweig to dismiss the proceeding.
Ordered that the application for poor person relief is granted; and it is further,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). Similarly, the extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16).
The petitioner here has failed to demonstrate a clear legal right to the relief sought. Rosenblatt, J. P., Copertino, Mc-Ginity and Luciano, JJ., concur.